 



EXHIBIT 10.32
FOURTH AMENDMENT TO LEASE
     This Fourth Amendment to Lease (this “Amendment”), dated as of May 10, 2006
(the “Amendment Date”), by and between iSTAR SUNNYVALE PARTNERS, L.P., a
Delaware limited partnership (“Landlord”), and SILICON IMAGE, INC., a Delaware
corporation (“Tenant”), amends and forms a part of the Lease, dated December 12,
2002, by and between Landlord and Tenant, as amended by the First Amendment to
Lease dated July 23, 2003, by the Second Amendment to Lease dated February 17,
2004 and by the Third Amendment to Lease dated June 1, 2004 (collectively, the
“Lease”).
RECITALS
     A. Capitalized terms used herein and not defined herein have the meanings
specified in the Lease.
     B. Tenant currently leases the entirety of the interior space within the
1060 East Arques building and the entirety of the interior space within the
1070/1080 East Arques building.
     C. Landlord and Tenant desire to amend the Lease to expand the Leased
Premises to include the entirety of the interior space within the 1090 East
Arques building (the “1090 Expansion Premises”), subject to the terms and
conditions set forth herein. The 1090 Expansion Premises are depicted in
Schedule 1 attached hereto and consist of approximately 33,766 square feet.
AGREEMENTS
     Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant hereby agree as
follows:
     1. Expansion of Leased Premises.
     (a) Landlord and Tenant presently anticipate that possession of the 1090
Expansion Premises will be tendered to Tenant on September 1, 2006 (the
“Estimated Delivery Date”). If Landlord is unable to tender possession of the
1090 Expansion Premises to Tenant by the Estimated Delivery Date, then (i) the
validity of the Lease and/or this Amendment shall not be affected or impaired
thereby, (ii) Landlord shall not be in default under the Lease and/or this
Amendment or be liable for damages therefor, and (iii) Tenant shall accept
possession of the 1090 Expansion Premises on the date Landlord tenders
possession thereof to Tenant, which date shall be the “1090 Expansion Premises
Commencement Date”. By occupying the 1090 Expansion Premises, Tenant shall be
deemed to have accepted the 1090 Expansion Premises “as is”, “where is” and with
all faults, on and subject to the terms and conditions set forth in
Paragraph 2.5 of the Lease, subject only to the following:
     (i) Landlord shall, at Landlord’s sole expense without possibility of
reimbursement from Tenant, repair or replace any components of the Building’s
Systems (as defined below) which (1) are not in good working condition for
reasons other than the acts or omissions of Tenant or any of its employees,
contractors, invitees, agents or other representatives (including any
alterations of the applicable Building’s Systems by or on behalf of Tenant,
whether in connection with the Tenant Improvements work or otherwise) and
(2) Tenant, acting reasonably and in good faith, specifically identifies and
describes as not being in good working condition in a written notice delivered
to Landlord within thirty (30) days after the 1090 Expansion Premises
Commencement Date (the “Warranty Period”), it being understood that, except for
any components of the Building’s Systems so identified and described by Tenant
before expiration of the Warranty Period, the Building’s Systems and the 1090
Expansion Premises shall be

-1-



--------------------------------------------------------------------------------



 



conclusively deemed to have been delivered in good working condition, subject
only to clause (ii) below. Without limiting the foregoing, so long as Landlord
provides Tenant with sufficient access to the 1090 Expansion Premises, Tenant
shall use commercially reasonable efforts to evaluate the Building’s Systems and
to identify and describe any problems with the Building’s Systems as soon as
practicable following the Amendment Date, in order that Landlord may enforce any
applicable rights it may have against the existing tenant in the 1090 Expansion
Premises. As used herein, “Building’s Systems” means the HVAC, life-safety,
plumbing, electrical, and mechanical systems of the 1090 East Arques building.
     (ii) Landlord shall, at Landlord’s sole expense without possibility of
reimbursement from Tenant, replace the existing roof membrane of the 1090 East
Arques building by July 31, 2007.
     (b) Effective as of the 1090 Expansion Premises Commencement Date, the
definition of the “Leased Premises” set forth in Article 1 of the Lease shall be
deleted in its entirety and replaced with the following:
“(1) All of the interior space within the 1060 East Arques building, including
stairwells, connecting walkways, and atriums, consisting of approximately 50,819
square feet and, for purposes of this Lease, agreed to contain said number of
square feet, (2) all of the interior space within the 1070/1080 East Arques
building, including stairwells, connecting walkways, and atriums, consisting of
approximately 58,984 square feet and, for purposes of this Lease, agreed to
contain said number of square feet, and (3) all of the interior space within the
1090 East Arques building, including stairwells, connecting walkways, and
atriums, consisting of approximately 33,766 square feet and, for purposes of
this Lease, agreed to contain said number of square feet. Accordingly, the
aggregate size of the Leased Premises shall be 143,569 square feet and, for
purposes of this Lease, agreed to contain said number of square feet.”
     2. Lease Expiration Date. The Lease Expiration Date with respect to the
entire Leased Premises (including, without limitation, the 1090 Expansion
Premises) shall be July 31, 2011.
     3. Tenant’s Security Deposit. Upon execution of this Amendment, Tenant
shall deposit with Landlord the amount of sixty-four thousand one hundred
fifty-five and 40/100 dollars ($64,155.40) in order to increase Tenant’s
Security Deposit to two hundred seventy-one thousand three hundred ninety-nine
and 40/100 dollars ($271,399.40).
     4. Base Monthly Rent; Prepaid Rent for 1090 Expansion Premises.
     (a) Effective as of the 1090 Expansion Premises Commencement Date, the
definition of “Base Monthly Rent” set forth in Article 1 of the Lease shall be
deleted in its entirety and replaced with the following:

      Month   Base Monthly Rent (beginning on the 1090 Expansion Premises
Commencement Date)     1   $114,160.27 2-12   $146,237.97

-2-



--------------------------------------------------------------------------------



 



      Month   Base Monthly Rent 13-24   $150,675.75 25-36   $155,216.29 37-48
  $159,862.65 49-Lease Expiration Date   $164,618.01

     (b) Tenant acknowledges that the 1090 Expansion Premises are currently
leased to Trident MicroSystems, Inc. (“Trident”) through August 31, 2006.
Landlord shall give Tenant a credit in an amount equal to fifty percent (50%) of
base rent actually received from Trident for the month of August, 2006 to be
applied against the Base Monthly Rent payable by Tenant under the Lease for the
month of August, 2006. In addition, if Trident fails to vacate the 1090
Expansion Premises by August 31, 2006, Landlord shall thereafter give Tenant a
credit in an amount equal to fifty percent (50%) of any holdover base rent
actually received from Trident to be applied on a monthly basis against the Base
Monthly Rent payable by Tenant under the Lease for each applicable month.
     (c) Notwithstanding anything to the contrary herein, upon execution of this
Amendment, Tenant shall pay to Landlord the amount of $40,519.20, which shall be
applied to the Base Monthly Rent and Additional Rent due for the second (2nd)
full month after the 1090 Expansion Premises Commencement Date; otherwise, full
installments of Base Monthly Rent shall be payable on the first day of each
calendar month pursuant to the Lease.
     5. Tenant’s Project Proportionate Share. Effective as of the 1090 Expansion
Premises Commencement Date, the definition of the “Tenant’s Project
Proportionate Share” set forth in Article 1 of the Lease shall be deleted in its
entirety and replaced with sixty-six and 63/100 percent (66.63%).
     6. Tenant’s Building Proportionate Share. Effective as of the 1090
Expansion Premises Commencement Date, the definition of the “Tenant’s Building
Proportionate Share” set forth in Article 1 of the Lease shall be and remain one
hundred percent (100%).
     7. Tenant Improvement Work; Allowance. Paragraph 2.7 of the Lease is hereby
deleted in its entirety and replaced with the following:
     “2.7 Tenant Improvement Work; Allowance; Additional Allowance.
     (a) Landlord shall provide Tenant with an improvement allowance of up to
one million one hundred eighty-six thousand eight hundred twenty-two and 00/100
dollars ($1,186,822.00) (the “Allowance”); provided, however, that seven hundred
eighty-one thousand six hundred thirty dollars ($781,630.00) of such Allowance
has already been used prior to the Amendment Date, leaving an available balance
of up to four hundred five thousand one hundred ninety-two and 00/100 dollars
($405,192.00). The Allowance shall be used to reimburse Tenant only for direct,
reasonable costs incurred by Tenant in designing, constructing and installing
improvements in the 1090 Expansion Premises (the “1090 Tenant Improvements”);
provided, however, that any unused portion of the Allowance, not to exceed one
hundred sixty-eight thousand eight hundred thirty and 00/100 dollars
($168,830.00), may be used to reimburse Tenant only for direct, reasonable costs
incurred by Tenant in designing, constructing and installing improvements in the
remainder of the Leased Premises, which improvements may include installing the
underground conduit between the 1070/1080 East Arques building and the 1090

-3-



--------------------------------------------------------------------------------



 



East Arques building (the “Ancillary Tenant Improvements”) (the 1090 Tenant
Improvements and the Ancillary Tenant Improvements are collectively the “Tenant
Improvements”); and provided further, however, that the Allowance shall not be
used to reimburse Tenant for any costs incurred by Tenant in connection with
signage, furniture, trade fixtures, equipment or moving. The Tenant Improvements
shall be designed, constructed and installed in accordance with plans and
specifications to be reasonably approved in advance by Landlord and in
accordance with all applicable laws, ordinances and regulations, and shall be
constructed by a general contractor that is licensed in the State of California
and reasonably approved in advance by Landlord. Tenant Improvements work may
commence upon the completion and execution of all required documentation and
receipt of all required approvals and permits. Landlord shall pay to Tenant the
Allowance when Tenant provides to Landlord receipts for all Tenant Improvements
work and evidence that all such work has been paid for and completed free and
clear of all mechanics’ and materialman’s liens; provided that Landlord shall
have no obligation to pay any portion of the Allowance for any Tenant
Improvements work that has not been so completed by December 31, 2007.
     (b) If Tenant notifies Landlord in writing within two (2) months after the
Amendment Date that Tenant reasonably anticipates that the cost of the 1090
Tenant Improvements will exceed the Allowance, then Tenant shall have the right
(but not the obligation) subsequently to receive from Landlord an additional
allowance not to exceed one hundred sixty-eight thousand eight hundred thirty
and 00/100 dollars ($168,830.00) (the “Additional Allowance”) to be used to
reimburse Tenant only for direct, reasonable costs incurred by Tenant in
designing, constructing and installing the 1090 Tenant Improvements in excess of
the Allowance. The Additional Allowance shall be paid by Landlord in accordance
with, and subject to, the terms and conditions provided in Section 2.7(a) above
for the disbursement of the Allowance; provided, however, that the total amount
of the Additional Allowance paid by Landlord shall be amortized over the initial
Lease Term at an interest rate of eight percent (8%) per annum, and Tenant shall
pay Landlord, as Additional Rent, equal monthly installments sufficient to repay
such total amortized amount by the expiration of the initial Lease Term.
Landlord shall have no obligation to pay any portion of the Additional Allowance
for any 1090 Tenant Improvement work that has not been completed by December 31,
2007.”
     9. Early Access to 1090 Expansion Premises. Beginning on the date of this
Amendment and continuing through the 1090 Expansion Premises Commencement Date,
Tenant and its employees, agents, contractors, consultants, architects and
designers shall have access to the 1090 Expansion Premises for purposes of
designing improvements to the 1090 Expansion Premises to be constructed in the
1090 Expansion Premises by or for the benefit of Tenant after the 1090 Expansion
Premises Commencement Date, provided that (a) such access shall not unreasonably
interfere with Trident’s use or occupancy of the 1090 Expansion Premises ,
(b) in no event shall any construction by or for the benefit of Tenant commence
in the 1090 Expansion Premises, or any of Tenant’s personal property or trade
fixtures be moved into the 1090 Expansion Premises, prior to the 1090 Expansion
Premises Commencement Date, and (c) Tenant shall release, waive, discharge,
indemnify, hold harmless, defend and protect Landlord from and against any and
all claims, losses, liabilities, and/or damages (including reasonable attorneys’
fees and costs) of any nature arising out of or in any way related to any acts
or omissions of Tenant or any of its employees, agents, contractors,
consultants, architects and designers in or about the 1090 Expansion Premises
prior to the 1090 Expansion Premises Commencement Date.
     10. Brokerage Commissions. Tenant represents, warrants and agrees that,
except for Ted Eyre of NAI BT Commercial and Alan Guterman of CPS (collectively,
“Tenant’s Broker”), it has not had any dealings with any real estate broker(s),
leasing agent(s), fmder(s) or salesmen with respect to the subject matter of
this Amendment, and that, subject to the immediately following sentence, it will

-4-



--------------------------------------------------------------------------------



 



indemnify, defend with competent counsel, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise (implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of the subject matter of this
Amendment. For the transaction contemplated by this Amendment Landlord shall pay
to Tenant’s Broker a procuring fee equal to six percent (6%) of the Base Monthly
Rent payable with respect to the 1090 Expansion Premises through the Lease
Expiration Date, payable one-half (1/2) upon execution of this Amendment and
one-half (1/2) upon the 1090 Expansion Premises Commencement Date. Except as
expressly provided in this Section 9 with respect to brokerage commissions
payable with respect to this Amendment, Paragraph 14.2 of the Lease shall
continue to apply and remain in full force and effect.
     11. Conflicts; No Other Amendment. In the event of a conflict between the
provisions of this Amendment and the provisions of the Lease, the provisions of
this Amendment shall control. Except as set forth in this Amendment, the
provisions of the Lease remain in full force and effect.
     12. Entire Agreement. The Lease, as modified by this Amendment, constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof and may be further modified only by a writing signed by the parties
hereto.
     13. Facsimile; Counterparts. This Amendment may be signed in multiple
counterparts which, when signed by all parties, shall constitute a binding
agreement. Landlord and Tenant agree that the delivery of an executed copy of
this Amendment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Amendment had been
delivered.

-5-



--------------------------------------------------------------------------------



 



           In Witness Whereof, the parties have caused this Amendment to be duly
executed as of the Amendment Date.

              iSTAR SUNNYVALE PARTNERS, L.P., a
 
  Delaware   limited partnership, Landlord
 
       
 
  By:   /s/ Erich Stiger
 
       
 
       
 
  Its:              Senior Vice President
 
       
 
            SILICON IMAGE, INC., a Delaware corporation, Tenant
 
       
 
       
 
  By:   /s/ Robert Freeman
 
       
 
       
 
  Its:              CPO
 
       

 



--------------------------------------------------------------------------------



 



Schedule 1
 
1090 Expansion Premises

 



--------------------------------------------------------------------------------



 



Sunnyvale Research Center
1090 East Arques Avenue
Sunnyvale, CA
FIRST FLOOR
(FIRST FLOOR MAP) [f27680f2768002.gif]

 



--------------------------------------------------------------------------------



 



Sunnyvale Research Center
1090 East Arques Avenue
Sunnyvale, CA
SECOND FLOOR
(SECOND FLOOR MAP) [f27680f2768003.gif]

 